EXHIBIT 10.3
 
STOCK PLEDGE AGREEMENT
 
This Stock Pledge Agreement (this “Agreement”), dated as of December 9, 2013, by
and between ____________________ (“Pledgee”) and One2One Living Corporation, a
Nevada corporation (“Pledgor”).
 
BACKGROUND
 
Pledgor and certain of its subsidiaries have entered into a General Security
Agreement dated as of the date hereof (as amended, modified, restated or
supplemented from time to time, the “Security Agreement”), pursuant to which
Pledgee has provided certain loans to Pledgor.
 
Pledgor has agreed to pledge and grant a security interest in the collateral
described herein to Pledgee on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt of which is hereby acknowledged, the parties hereto
agree as follows:
 
1.   Defined Terms.  All capitalized terms used herein which are not defined
shall have the meanings given to them in the Security Agreement.
 
2.   Pledge and Grant of Security Interest.  To secure the full and punctual
payment and performance of the obligations set forth under the Security
Agreement and any ancillary agreements (the Security Agreement and the ancillary
agreements, as each may be amended, restated, modified and/or supplemented from
time to time, collectively, the “Documents”) and (b) all other indebtedness,
obligations and liabilities of Pledgor to Pledgee whether now existing or
hereafter arising, direct or indirect, liquidated or unliquidated, absolute or
contingent, due or not due and whether under, pursuant to or evidenced by a
note, agreement, guaranty, instrument or otherwise Pledgor hereby pledges,
assigns, hypothecates, transfers and grants a security interest to Pledgee in
all of the following (the “Collateral”):
 
(a)           the shares of stock set forth on Schedule A annexed hereto and
expressly made a part hereof (together with any additional shares of stock or
other equity interests acquired by Pledgor, the “Pledged Stock”), the
certificates representing the Pledged Stock and all dividends, cash, instruments
and other property or proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Stock;
 
(b)           all additional shares of stock of any issuer (each, an “Issuer”)
of the Pledged Stock  from time to time acquired by Pledgor in any manner,
including, without limitation, stock dividends or a distribution in connection
with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares, stock split, spin-off or
split-off (which shares shall be deemed to be part of the Collateral), and the
certificates representing such additional shares, and all dividends, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares; and
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           all options and rights, whether as an addition to, in substitution
of or in exchange for any shares of any Pledged Stock and all dividends, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
such options and rights.
 
3.   Delivery of Collateral.  All certificates representing or evidencing the
Pledged Stock shall be delivered to and held by or on behalf of Pledgee pursuant
hereto and shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to Pledgee.  Pledgor
hereby authorizes the Issuer upon demand by Pledgee to deliver any certificates,
instruments or other distributions issued in connection with the Collateral
directly to Pledgee, in each case to be held by Pledgee, subject to the terms
hereof.  Upon an Event of Default (as defined below) that has occurred and is
continuing beyond any applicable grace period, Pledgee shall have the right,
during such time in its discretion and without notice to Pledgor, to transfer to
or to register in the name of Pledgee or any of its nominees any or all of the
Pledged Stock.  In addition, Pledgee shall have the right at such time to
exchange certificates or instruments representing or evidencing Pledged Stock
for certificates or instruments of smaller or larger denominations.
 
4.   Representations and Warranties of Pledgor.  Pledgor represents and warrants
to Pledgee (which representations and warranties shall be deemed to continue to
be made until all of the Indebtedness has been paid in full and each Document
and each agreement and instrument entered into in connection therewith has been
irrevocably terminated) that:
 
(a)           the execution, delivery and performance by Pledgor of this
Agreement and the pledge of the Collateral hereunder do not and will not result
in any violation of any agreement, indenture, instrument, license, judgment,
decree, order, law, statute, ordinance or other governmental rule or regulation
applicable to Pledgor;
 
(b)           this Agreement constitutes the legal, valid, and binding
obligation of Pledgor enforceable against Pledgor in accordance with its terms;
 
(c)           (i) all Pledged Stock owned by Pledgor is set forth on Schedule A
hereto and (ii) Pledgor is the direct and beneficial owner of each share of the
Pledged Stock;
 
(d)           all of the shares of the Pledged Stock have been duly authorized,
validly issued and are fully paid and nonassessable;
 
(e)           no consent or approval of any person, corporation, governmental
body, regulatory authority or other entity, is or will be necessary for (i) the
execution, delivery and performance of this Agreement, (ii) the exercise by
Pledgee of any rights with respect to the Collateral or (iii) the pledge and
assignment of, and the grant of a security interest in, the Collateral
hereunder;
 
 
2

--------------------------------------------------------------------------------

 
 
(f)            there are no pending or, to the best of Pledgor’s knowledge,
threatened actions or proceedings before any court, judicial body,
administrative agency or arbitrator which may materially adversely affect the
Collateral;
 
(g)           Pledgor has the requisite power and authority to enter into this
Agreement and to pledge and assign the Collateral to Pledgee in accordance with
the terms of this Agreement.
 
(h)          Pledgor owns each item of the Collateral and, except for the pledge
and security interest granted to Pledgee hereunder, the Collateral shall be,
immediately following the closing of the transactions contemplated by the
Documents, free and clear of any other security interest, pledge, claim, lien,
charge, hypothecation, assignment, offset or encumbrance whatsoever
(collectively, “Liens”).
 
(i)            there are no restrictions on transfer of the Pledged Stock
contained in the certificate of incorporation or by-laws (or equivalent
organizational documents) of the Issuer or otherwise which have not otherwise
been enforceably and legally waived by the necessary parties.
 
(j)            none of the Pledged Stock has been issued or transferred in
violation of the securities registration, securities disclosure or similar laws
of any jurisdiction to which such issuance or transfer may be subject.
 
(k)            the pledge and assignment of the Collateral and the grant of a
security interest under this Agreement vest in Pledgee all rights of Pledgor in
the Collateral as contemplated by this Agreement.
 
(l)             The Pledged Stock constitutes one hundred percent (100%) of the
issued and outstanding shares of capital stock of each Issuer.
 
5.   Covenants.  Pledgor covenants that, until the Indebtedness shall be
satisfied in full and each Document and each agreement and instrument entered
into in connection therewith is irrevocably terminated:
 
(a)           Pledgor will not sell, assign, transfer, convey, or otherwise
dispose of its rights in or to the Collateral or any interest therein; nor will
Pledgor create, incur or permit to exist any Lien whatsoever with respect to any
of the Collateral or the proceeds thereof other than that created hereby.
 
(b)           Pledgor will, at its expense, defend Pledgee’s right, title and
security interest in and to the Collateral against the claims of any other
party.
 
(c)           Pledgor shall at any time, and from time to time, upon the written
request of Pledgee, execute and deliver such further documents and do such
further acts and things as Pledgee may reasonably request in order to effect the
purposes of this Agreement including, but without limitation, delivering to
Pledgee upon the occurrence of an Event of Default irrevocable proxies in
respect of the Collateral in form satisfactory to Pledgee.  Until receipt
thereof, upon an Event of Default that has occurred and is continuing beyond any
applicable grace period, this Agreement shall constitute Pledgor’s proxy to
Pledgee or its nominee to vote all shares of Collateral then registered in
Pledgor’s name.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           Pledgor will not consent to or approve the issuance of (i) any
additional shares of any class of capital stock or other equity interests of the
Issuer; or (ii) any securities convertible either voluntarily by the holder
thereof or automatically upon the occurrence or nonoccurrence of any event or
condition into, or any securities exchangeable for, any such shares, unless, in
either case, such shares are pledged as Collateral pursuant to this Agreement.
 
6.   Voting Rights and Dividends.  In addition to Pledgee’s rights and remedies
set forth in Section 8 hereof, in case an Event of Default shall have occurred
and be continuing, beyond any applicable cure period, Pledgee shall (i) be
entitled to vote the Collateral, (ii) be entitled to give consents, waivers and
ratifications in respect of the Collateral (Pledgor hereby irrevocably
constituting and appointing Pledgee, with full power of substitution, the proxy
and attorney-in-fact of Pledgor for such purposes) and (iii) be entitled to
collect and receive for its own use cash dividends paid on the
Collateral.  Pledgor shall not be permitted to exercise or refrain from
exercising any voting rights or other powers if, in the reasonable judgment of
Pledgee, such action would have a material adverse effect on the value of the
Collateral or any part thereof; and, provided, further, that Pledgor shall give
at least five (5) days’ written notice of the manner in which Pledgor intends to
exercise, or the reasons for refraining from exercising, any voting rights or
other powers other than with respect to any election of directors and voting
with respect to any incidental matters.  Following the occurrence of an Event of
Default, all dividends and all other distributions in respect of any of the
Collateral, shall be delivered to Pledgee to hold as Collateral and shall, if
received by Pledgor, be received in trust for the benefit of Pledgee, be
segregated from the other property or funds of Pledgor, and be forthwith
delivered to Pledgee as Collateral in the same form as so received (with any
necessary endorsement).
 
7.   Event of Default.  An Event of Default shall be deemed to have occurred and
may be declared by Pledgee upon the happening of any of the following events:
 
(a)            An “Event of Default” (or similar term) under any Document or any
agreement or note related to any Document shall have occurred and be continuing
beyond any applicable cure period;
 
(b)           Pledgor shall default in the performance of any of its obligations
under any agreement between Pledgor and Pledgee, including, without limitation,
this Agreement, and such default shall not be cured for a period of ten (10)
days after the occurrence thereof;
 
(c)           Any representation or warranty of Pledgor made herein, in any
Document or in any agreement, statement or certificate given in writing pursuant
hereto or thereto or in connection herewith or therewith shall be false or
misleading in any material respect;
 
(d)           Any portion of the Collateral is subjected to levy of execution,
attachment, distraint or other judicial process; or any portion of the
Collateral is the subject of a claim (other than by Pledgee) of a Lien or other
right or interest in or to the Collateral and such levy or claim shall not be
cured, disputed or stayed within a period of fifteen (15) business days after
the occurrence thereof; or
 
 
4

--------------------------------------------------------------------------------

 
 
(e)            Pledgor shall (i) apply for, consent to, or suffer to exist the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator or other fiduciary of itself or of all or a substantial part of its
property, (ii) make a general assignment for the benefit of creditors, (iii)
commence a voluntary case under any state or federal bankruptcy laws (as now or
hereafter in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a
petition seeking to take advantage of any other law providing for the relief of
debtors, (vi) acquiesce to, or fail to have dismissed, within sixty (60) days,
any petition filed against it in any involuntary case under such bankruptcy
laws, or (vii) take any action for the purpose of effecting any of the
foregoing.
 
8.   Remedies.  In case an Event of Default shall have occurred and be declared
by Pledgee, Pledgee may:
 
(a)           Transfer any or all of the Collateral into its name, or into the
name of its nominee or nominees;
 
(b)           Exercise all corporate rights with respect to the Collateral
including, without limitation, all rights of conversion, exchange, subscription
or any other rights, privileges or options pertaining to any shares of the
Collateral as if it were the absolute owner thereof, including, but without
limitation, the right to exchange, at its discretion, any or all of the
Collateral upon the merger, consolidation, reorganization, recapitalization or
other readjustment of the Issuer thereof, or upon the exercise by the Issuer  of
any right, privilege or option pertaining to any of the Collateral, and, in
connection therewith, to deposit and deliver any and all of the Collateral with
any committee, depository, transfer agent, registrar or other designated agent
upon such terms and conditions as it may determine, all without liability except
to account for property actually received by it; and
 
(c)           Subject to any requirement of applicable law, sell, assign and
deliver the whole or, from time to time, any part of the Collateral at the time
held by Pledgee, at any private sale or at public auction, with or without
demand, advertisement or notice of the time or place of sale or adjournment
thereof or otherwise (all of which are hereby waived, except such notice as is
required by applicable law and cannot be waived), for cash or credit or for
other property for immediate or future delivery, and for such price or prices
and on such terms as Pledgee in its sole discretion may determine, or as may be
required by applicable law.
 
Pledgor hereby waives and releases any and all right or equity of redemption,
whether before or after sale hereunder.  At any such sale, unless prohibited by
applicable law, Pledgee may bid for and purchase the whole or any part of the
Collateral so sold free from any such right or equity of redemption.  All moneys
received by Pledgee hereunder whether upon sale of the Collateral or any part
thereof or otherwise shall be held by Pledgee and applied by it as provided in
Section 10 hereof.  No failure or delay on the part of Pledgee in exercising any
rights hereunder shall operate as a waiver of any such rights nor shall any
single or partial exercise of any such rights preclude any other or future
exercise thereof or the exercise of any other rights hereunder.  Pledgee shall
have no duty as to the collection or protection of the Collateral or any income
thereon nor any duty as to preservation of any rights pertaining thereto, except
to apply the funds in accordance with the requirements of Section 10
hereof.  Pledgee may exercise its rights with respect to property held hereunder
without resort to other security for or sources of reimbursement for the
Indebtedness.  In addition to the foregoing, Pledgee shall have all of the
rights, remedies and privileges of a secured party under the Uniform Commercial
Code of New York regardless of the jurisdiction in which enforcement hereof is
sought.
 
 
5

--------------------------------------------------------------------------------

 
 
9.   Private Sale.  Pledgor recognizes that Pledgee may be unable to effect (or
to do so only after delay which would adversely affect the value that might be
realized from the Collateral) a public sale of all or part of the Collateral by
reason of certain prohibitions contained in the Securities Act, and may be
compelled to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof.  Pledgor agrees that any such private sale may
be at prices and on terms less favorable to the seller than if sold at public
sales and that such private sales shall be deemed to have been made in a
commercially reasonable manner.  Pledgor agrees that Pledgee has no obligation
to delay sale of any Collateral for the period of time necessary to permit the
Issuer to register the Collateral for public sale under the Securities Act.
 
10.   Proceeds of Sale.  The proceeds of any collection, recovery, receipt,
appropriation, realization or sale of the Collateral shall be applied by Pledgee
as follows:
 
(a)           First, to the payment of all costs, reasonable expenses and
charges of Pledgee and to the reimbursement of Pledgee for the prior payment of
such costs, reasonable expenses and charges incurred in connection with the care
and safekeeping of the Collateral (including, without limitation, the reasonable
expenses of any sale or any other disposition of any of the Collateral), the
expenses of any taking, attorneys’ fees and reasonable expenses, court costs,
any other fees or expenses incurred or expenditures or advances made by Pledgee
in the protection, enforcement or exercise of its rights, powers or remedies
hereunder;
 
(b)           Second, to the payment of the Indebtedness, in whole or in part,
in such order as Pledgee may elect, whether or not such Indebtedness is then
due;
 
(c)           Third, to such persons, firms, corporations or other entities as
required by applicable law including, without limitation, the UCC; and
 
(d)           Fourth, to the extent of any surplus to the Pledgor or as a court
of competent jurisdiction may direct.
 
In the event that the proceeds of any collection, recovery, receipt,
appropriation, realization or sale are insufficient to satisfy the Indebtedness,
Pledgor shall be liable for the deficiency plus the costs and fees of any
attorneys employed by Pledgee to collect such deficiency.
 
11.   Waiver of Marshaling.  Pledgor hereby waives any right to compel any
marshaling of any of the Collateral.
 
 
6

--------------------------------------------------------------------------------

 
 
12.   No Waiver.  Any and all of Pledgee’s rights with respect to the Liens
granted under this Agreement shall continue unimpaired, and Pledgor shall be and
remain obligated in accordance with the terms hereof, notwithstanding (a) the
bankruptcy, insolvency or reorganization of Pledgor, (b) the release or
substitution of any item of the Collateral at any time, or of any rights or
interests therein, or (c) any delay, extension of time, renewal, compromise or
other indulgence granted by Pledgee in reference to any of the
Indebtedness.  Pledgor hereby waives all notice of any such delay, extension,
release, substitution, renewal, compromise or other indulgence, and hereby
consents to be bound hereby as fully and effectively as if Pledgor had expressly
agreed thereto in advance.  No delay or extension of time by Pledgee in
exercising any power of sale, option or other right or remedy hereunder, and no
failure by Pledgee to give notice or make demand, shall constitute a waiver
thereof, or limit, impair or prejudice Pledgee’s right to take any action
against Pledgor or to exercise any other power of sale, option or any other
right or remedy.
 
13.   Expenses.  The Collateral shall secure, and Pledgor shall pay to Pledgee
on demand, from time to time, all reasonable costs and expenses, (including but
not limited to, reasonable attorneys’ fees and costs, taxes, and all transfer,
recording, filing and other charges) of, or incidental to, the custody, care,
transfer, administration of the Collateral or any other collateral, or in any
way relating to the enforcement, protection or preservation of the rights or
remedies of Pledgee under this Agreement or with respect to any of the
Indebtedness.
 
14.   Pledgee Appointed Attorney-In-Fact and Performance by Pledgee.  Upon the
occurrence of an Event of Default, Pledgor hereby irrevocably constitutes and
appoints Pledgee [do we want to the use the same Agent as used in the Security
Agreement?] as Pledgor’s true and lawful attorney-in-fact, with full power of
substitution, to execute, acknowledge and deliver any instruments and to do in
Pledgor’s name, place and stead, all such acts, things and deeds for and on
behalf of and in the name of Pledgor, which Pledgor could or might do or which
Pledgee may deem necessary, desirable or convenient to accomplish the purposes
of this Agreement, including, without limitation, to execute such instruments of
assignment or transfer or orders and to register, convey or otherwise transfer
title to the Collateral into Pledgee’s name.  Pledgor hereby ratifies and
confirms all that said attorney-in-fact may so do and hereby declares this power
of attorney to be coupled with an interest and irrevocable.  If Pledgor fails to
perform any agreement herein contained, Pledgee may itself perform or cause
performance thereof, and any costs and expenses of Pledgee incurred in
connection therewith shall be paid by the Pledgor as provided in Section 10
hereof.
 
15.   WAIVERS.  EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OTHER AGREEMENT EXECUTED
OR DELIVERED BY THEM IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HERETO HEREBY AGREES
AND CONSENTS THAT ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
 
7

--------------------------------------------------------------------------------

 
 
16.   Recapture.  Notwithstanding anything to the contrary in this Agreement, if
Pledgee receives any payment or payments on account of the Indebtedness, which
payment or payments or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver, or any other party under the United States Bankruptcy Code,
as amended, or any other federal or state bankruptcy, reorganization, moratorium
or insolvency law relating to or affecting the enforcement of creditors’ rights
generally, common law or equitable doctrine, then to the extent of any sum not
finally retained by Pledgee, Pledgor’s obligations to Pledgee shall be
reinstated and this Agreement shall remain in full force and effect (or be
reinstated) until payment shall have been made to Pledgee, which payment shall
be due on demand.
 
17   Captions.  All captions in this Agreement are included herein for
convenience of reference only and shall not constitute part of this Agreement
for any other purpose.
 
18.   Miscellaneous.
 
(a)           This Agreement constitutes the entire and final agreement among
the parties with respect to the subject matter hereof and may not be changed,
terminated or otherwise varied except by a writing duly executed by the parties
hereto.
 
(b)           No waiver of any term or condition of this Agreement, whether by
delay, omission or otherwise, shall be effective unless in writing and signed by
the party sought to be charged, and then such waiver shall be effective only in
the specific instance and for the purpose for which given.
 
(c)           In the event that any provision of this Agreement or the
application thereof to Pledgor or any circumstance in any jurisdiction governing
this Agreement shall, to any extent, be invalid or unenforceable under any
applicable statute, regulation, or rule of law, such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform to such statute, regulation or rule of law, and the
remainder of this Agreement and the application of any such invalid or
unenforceable provision to parties, jurisdictions, or circumstances other than
to whom or to which it is held invalid or unenforceable shall not be affected
thereby, nor shall same affect the validity or enforceability of any other
provision of this Agreement.
 
(d)           This Agreement shall be binding upon Pledgor, and Pledgor’s
successors and assigns, and shall inure to the benefit of Pledgee and its
successors and assigns.
 
(e)           Any notice or other communication required or permitted pursuant
to this Agreement shall be given in accordance with the Security Agreement.
 
(f)            This Agreement shall be governed by and construed and enforced in
all respects in accordance with the laws of the State of New York applied to
contracts to be performed wholly within the State of New York.
 
 
8

--------------------------------------------------------------------------------

 
 
(g)           PLEDGOR EXPRESSLY CONSENTS TO THE JURISDICTION AND VENUE OF EACH
COURT OF COMPETENT JURISDICTION LOCATED IN THE STATE OF NEW YORK FOR ALL
PURPOSES IN CONNECTION WITH THIS AGREEMENT.  ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY ANY MATTER OR CLAIM IN ANY WAY ARISING OUT OF, RELATED TO
OR CONNECTED WITH THIS AGREEMENT SHALL BE BROUGHT ONLY IN A STATE COURT LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK.  PLEDGOR FURTHER CONSENTS THAT ANY
SUMMONS, SUBPOENA OR OTHER PROCESS OR PAPERS (INCLUDING, WITHOUT LIMITATION, ANY
NOTICE OR MOTION OR OTHER APPLICATION TO EITHER OF THE AFOREMENTIONED COURTS OR
A JUDGE THEREOF) OR ANY NOTICE IN CONNECTION WITH ANY PROCEEDINGS HEREUNDER, MAY
BE SERVED INSIDE OR OUTSIDE OF THE STATE OF NEW YORK OR THE SOUTHERN DISTRICT OF
NEW YORK BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY
PERSONAL SERVICE PROVIDED A REASONABLE TIME FOR APPEARANCE IS PERMITTED, OR IN
SUCH OTHER MANNER AS MAY BE PERMISSIBLE UNDER THE RULES OF SAID COURTS.  EACH
PLEDGOR  WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED
HEREON AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE
OR BASED UPON FORUM NON CONVENIENS.
 
(h)           This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which when taken together shall
constitute one and the same agreement.  Any signature delivered by a party by
facsimile transmission shall be deemed an original signature hereto.
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.
 
 

  ONE2ONE LIVING CORPORATION                  
By:
        Name: Mary Spio       Title: President and Chief Executive Officer  

 

  PLEDGEE:                      

 
 

 
By:
/s/        Name:       Title:          

 
 
 
9

--------------------------------------------------------------------------------

 
 
SCHEDULE A to the Stock Pledge Agreement
 
Pledged Stock
 


Pledgor
Issuer
Class of Stock
Stock Certificate Number
Par Value
Number of Shares
One2One Living Corporation
One2One Living Corporation, a Florida corporation
Common stock
None*
$0.001
One (1)



*The sole existing security of One2One Living Corporation, a Florida
corporation, is one (1) share of common stock, par value $0.001 per share, and
held by One2One Living Corporation, a Nevada corporation.  The existence of this
sole share of common stock is evidenced by way of a written consent in lieu of
special meeting of the directors of TT Acquisitions, Inc., dated December 31,
2012.  On December 31, 2012, One2One Living Corporation, a Florida corporation,
entered into an Agreement and Plan of Merger dated December 31, 2012, with
One2One Living Corporation, a Florida corporation, One2One Acquisition Corp., a
Nevada corporation and a wholly-owned subsidiary of One2One Living Corporation,
a Nevada corporation. Pursuant to Article 1.5(e) of the Agreement and Plan of
Merger, each share of Common Stock, $.001 par value per share, of One2One
Acquisition Corp. issued and outstanding immediately prior to the Effective Time
was converted into one validly issued, fully paid and nonassessable share of
Common Stock, $.001 par value, of One2One Living Corporation, a Florida
corporation.

 
 
10

--------------------------------------------------------------------------------